JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, the supplement thereto; and the appendix, and the supplements thereto, filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s orders filed June 9, 2005, and March 29, 2006, be affirmed. The district court correctly concluded that it lacked jurisdiction to review decisions of the United States Court of Appeals for the Fourth Circuit. See 28 U.S.C. § 1254 (providing for Supreme Court review, by way of writ of certiorari, of decisions of circuit courts of appeals). Furthermore, judges and court clerks “are immune from damage suits for performance of tasks that are an integral part of the judicial process.” See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.